Title: From Thomas Jefferson to Marbois, 13 August 1787
From: Jefferson, Thomas
To: Barbé-Marbois (Barbé de Marbois), François



Dear Sir
Paris Aug. 13. 1787.

Mr. Derby, a citizen of Massachusets, thinking he has just grounds to complain of the condemnation of a vessel in your island, proposes to institute a suit against the persons by whose fraud he supposes the cause for that condemnation was contrived. Knowing the embarrassments of a stranger when entering the lists of law in any country against a native, I take the liberty of recommending him to such good offices as you can render him consistently with the justice due to the adverse party. To protect him against combination, to see that he has fair play, is so consistent with your dispositions to justice, that the recommending his case to your notice with this view will need no apology. I do it with the more readiness as it gives me a new occasion of assuring you of those sentiments of esteem and respect with which I have the honor to be Sir your most obedient & most humble servant,

Th: Jefferson

